Name: Commission Regulation (EU) NoÃ 1108/2010 of 30Ã November 2010 approving a non-minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Castagna del Monte Amiata (PGI))
 Type: Regulation
 Subject Matter: consumption;  Europe;  agricultural activity;  marketing;  agricultural structures and production
 Date Published: nan

 1.12.2010 EN Official Journal of the European Union L 315/20 COMMISSION REGULATION (EU) No 1108/2010 of 30 November 2010 approving a non-minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Castagna del Monte Amiata (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006 and in accordance with Article 17(2) thereof, the Commission has examined Italys application for the approval of an amendment to the specification for the protected geographical indication Castagna del Monte Amiata registered under Commission Regulation (EC) No 2400/96 (2), as amended by Regulation (EC) No 1904/2000 (3). (2) Since the amendment in question is not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union (4) as required by the first subparagraph of Article 6(2) of that Regulation. As no statement of objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been sent to the Commission, the amendment should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendment to the specification published in the Official Journal of the European Union regarding the name in the Annex to this Regulation is hereby approved. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 327, 18.12.1996, p. 11. (3) OJ L 228, 8.9.2000, p. 57. (4) OJ C 60, 11.3.2010, p. 15. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6 Fruit, vegetables and cereals, fresh or processed ITALY Castagna del Monte Amiata (PGI)